Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
DETAILED ACTION
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/12/2021 was filed after the mailing date of the Non-final rejection on 08/12/2021.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Status of claims
The amendment filed on 11/12/2021 is acknowledged. Claims 1-10 are under examination in the instant office action. 

Rejections withdrawn
Applicant’s amendments and arguments filed on 11/12/2021 are acknowledged and have been fully considered. Any rejection and/or objection not specifically addressed below is herein withdrawn. Applicant’s amendments have overcome the 35 

Rejections maintained
The following rejections of the claims are remained for reasons of record and the following. The 1st 103 rejection is modified. The text of the section of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Love et al. (US 2003/0185773 A1).
Love et al. teach a process of preparing cosmetic compositions, comprising water phase and oil phase comprising surfactant, oil (stearic acid), water, ethylenediamine tetraacetic acid (EDTA), sunscreen, and 4-alkyl resorcinol (butyl or hexyl), comprising: 
heating phase A (oil and surfactant) at 75 °C,
separately heating phase B (water and EDTA) at 75 °C,
mixing phase A and B,
premixing and warming Phase C (sunscreen) followed by immediate mixing into phase A and B mixture,
pre-dissolving Phase D (resorcinol) followed by immediate mixing into phase A, B, and C mixture at 60 °C 

Love et al. do not specify the same order of mixing (the claimed mixing EDTA and resorcinol in water together vs mixing EDTA with water and mixing with resorcinol later), the same final mixing temperature (T) in claim 5 (claimed 40-50 °C vs 60°C), and the RT of mixing EDTA and resorcinol in water (new claim 10).
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical. Generally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. Please refer to MPEP 2144.05.II.A.	

Response to Applicants’ arguments:
Applicants argue that the prior art does not teach the claimed method of forming an emulsion before adding a combination of a chelator and a resorcinol which results in an unexpected enhanced color stability as demonstrated in examples 1, 3, and 4 
However, this argument is not deemed persuasive. As stated in the previous office actions (advisory dated 12/14/2020 and OA dated 10/22/2020 page 4-5), according to table 2 in the instant specification, the choice of resorcinol derivative (with EDTA or EDDS as chelating agents) has much higher influence on the ΔE in comparison to the order of mixing while claim 1 recites resorcinol, phenylethyl resorcinol, and any 4-alkyl resorcinol and any chelator which is much broader than the scope of the inventive examples 1, 3, and 4 and there is no adequate basis for reasonably concluding that the great number and variety of resorcinols and chelating agents included by the claims would behave in the same manner as the three tested composition prepared with the claimed mixing order: the claimed order of mixing produce more color stable composition. Please refer to MPEP 716.02(d).
objective evidence of nonobviousness must be commensurate in scope with the claims which the evidence is offered to support

Applicants argue that table 3 in the affidavit filed on 01/21/2021 further illustrate the claimed order of mixing results in an unexpected enhanced color stability (inventive examples 5, 6, and 8 vs comparative examples E, F, and H).
However, this argument is not deemed persuasive. As stated in the previous office action (OA dated 08/12/2021 page 5), first of all, preparation information of table 3 in the declaration is not presented in the declaration filed on 01/22/2021, the copy with preparation information of table 3 is filed in IDS filed on 06/07/2019, not as an affidavit.

Lastly, inventive example 6 has higher ΔE in comparison to comparative example G and thus does not support the alleged reduced ΔE from the alleged mixing order.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Claims 1-10 are rejected under 35 U.S.C. 103(a) as being unpatentable over Hawkins et al. (US 5,843,193).
Hawkins et al. teach oxidative hair dyeing composition comprising at least one primary intermediate and at least one coupler for the formation of oxidation dyes, and a 2-hydroxyphenyl benzotriazole compound which absorbs ultraviolet radiation (abstract) and exemplified a hair dye composition prepared by 
dissolving ingredients including EDTA in water followed by adding the primary intermediates and couplers with heat; 
mixing the remaining ingredients (except for the ammonium hydroxide, etc.) including UV absorber and surfactant separately (oil phase) and 

wherein the couplers 
    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale
 include resorcinol (R1 and R3 being –OH, R2, R4, R5, R6 being –H), 2-ethyl resorcinol  (R1 and R3 being –OH, R2 being –CH2CH3, R4, R5, R6 being –H), 4-resorcinol (R1 and R3 being –OH, R4 being –CH2CH3, R2, R5, R6 being –H), etc., (column 2, line 66 through column 4,line 55).
Hawkins et al. do not specify the same order of mixing (the claimed mixing the aqueous mixture of EDTA and resorcinol in water into a pre-formed emulsion vs mixing EDTA and other components in water then adding resorcinol in the water solution to form an aqueous followed by mixing with oil phase); the specific mixing temperature (T) in claim 5 (claimed 40-50 °C vs heat when adding a resorcinol), claims 6 and 8 (the claimed 60-80 °C vs heat when adding a resorcinol), and claim 10 (the claimed 65-80 °C and 40-45 °C vs heat when adding a resorcinol).
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such sequence of mixing is critical while the order of mixing the comparative 

Response to Applicants’ arguments:
Applicants argue this rejection together with the 103 rejection above, however, the order of mixing taught by Hawkins et al. (EDTA and resorcinol are mixed together in water phase before being mixed with oil phase, i.e., EDTA and resorcinol are together in water phase before the formation of emulsion) is different from the order of mixing taught by Love et al. and the comparative in the instant specification (EDTA being in water phase, then water phase is mixed with oil phase to form emulsion, then resorcinol is mixed with the emulsion). Thus the comparative is not a true side-by-side closest to prior art. Thus, the results from the experiment are not convincing.

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence .
Claims 1-3, 5-8, and 10 and are rejected under 35 U.S.C. 103(a) as being unpatentable over Fröhling et al. (EP 0965324 A1).
Fröhling et al. teach a method of preparing oxidation hair dye emulsion composition (abstract) comprising at about 15-35 °C (claim 15), forming an aqueous phase by mixing a coupler including resorcinol (paragraph 31) with EDTA, water, etc.; forming an oil phase comprising Laureth-2 (surfactant), and mixing aqueous phase and oil phase to form an emulsion (example 2).
Fröhling et al. do not specify the same order of mixing (the claimed mixing the aqueous mixture of EDTA and resorcinol in water into a pre-formed emulsion vs mixing EDTA and resorcinol and other components with water to form an aqueous followed by mixing with oil phase); the same final mixing temperature (T) in claim 5 (claimed 40-50 °C vs about 15-35 °C), claims 6 and 8 (the claimed 60-80 °C vs about 15-35 °C), and claim 10 (the claimed 65-80 °C and 40-45 °C vs about 15-35 °C).
This deficiency is cured the rational that it is a prima facie case of obviousness typically exists when order of mixing ingredients and T are the only difference between the claimed invention and that disclosed in the prior art.
It is a prima facie case of obviousness typically exists when order of mixing ingredients is the only difference between the claimed invention and that disclosed in the prior art. Differences in order of mixing ingredients together will not support the patentability of subject matter encompassed by the prior art unless there is evidence .	

Claims 4 and 9 are rejected under 35 U.S.C. 103(a) as being unpatentable over Fröhling et al. (EP 0965324 A1), as applied to claims 1-3, 5-8, and 10, in view of Hawkins et al. (US 5,843,193 and Javet et al. (US 7,018,426 B2).
The teachings of Fröhling et al. are discussed above and applied in the same manner.
Fröhling et al. do not specify the coupler in an oxidation hair dye composition including 4-ethyl resorcinol.
This deficiency is cured by Hawkins et al. whose teachings are discussed above and applied in the same manner and Javet et al. who teach 4-ethyl resorcinol as one of the resorcinol derivative couplers in oxidative hair dye composition (abstract and column 3, line 52-55).

It would have been prima facie obvious at the time of the invention to a person of ordinary skill in the art to combine the teachings in Fröhling et al. and Hawkins et al. to add a UV absorbing agent in the composition taught by Fröhling et al. incorporating UV absorber in an oxidative hair dye compositions was well known to a person of ordinary skill in the art at the time of the invention. The motivation for adding a UV absorbing agent in the composition taught by Fröhling et al. flows from its having been used in the prior art, and from its being recognized in the prior art as useful for the same purpose. 

Response to Applicants’ arguments:
Applicants argue this rejection together with the 1st 103 rejection above, however, the order of mixing taught by Fröhling et al. (EDTA and resorcinol are mixed together in water phase before being mixed with oil phase, i.e., EDTA and resorcinol are together in water phase before the formation of emulsion) is different from the order of mixing taught by Love et al. and the comparative in the instant specification (EDTA being in 

Respectfully, applicants’ arguments are not persuasive. The predictable and expected result of the claimed method remains predictable and expected in the absence of evidence to the contrary. Accordingly, the claims remain rejected for at least these reasons and the reasons of record.

Conclusion
No claims are allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Frederick Krass can be reached on 571-272-0580.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/HONG YU/
Primary Examiner, Art Unit 1612